                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA              §
                                      §
vs.                                   §      CRIMINAL NO. '/ .' Z-u v/2        !:,"2..
                                      §
                                      §

                      WAIYER OF DETENTION HEARING

      Defendant, after being advised of his right to a detention hearing, including

the -right to proffer testimony, present evidence, call witnesses, cross-examine the

government's witnesses and assert reasons why defendant should not be detained,

hereby elects to waive this right.

      Defendant also consents to this court relying on the information contained in

the indictment or complaint and the pretrial service report in making its

determination as to whether defendant shall be detained or released on bond.

      SIGNED this--
                  ~ - - day of               t~VLl~.r~                2--c.JW ,at
Houston, Texas.
